


110 HRES 902 IH: To commemorate the 230th Anniversary of the

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 902
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mrs. Gillibrand
			 submitted the following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		To commemorate the 230th Anniversary of the
		  Battles of Saratoga and the significance this event played in winning American
		  independence and spreading the ideals of freedom and democracy throughout the
		  world.
	
	
		Whereas the victory at the Battles of Saratoga during
			 America’s Revolution should forever be remembered as the place where a newly
			 formed American army overwhelmingly defeated a world-class British army, a
			 victory so powerful that it drew international allies and turned the tide to
			 ultimately win independence for the United States of America;
		Whereas the victory is considered the Turning Point
			 in the American Revolution, drawing international allies and turning
			 the tide to ultimately win independence for the United States of
			 America;
		Whereas the 1777 Battles of Saratoga are considered one of
			 the 15 most important battles in world history;
		Whereas the 1777 Battles of Saratoga were rated worldwide
			 as the most important battles of the millennium in the New York
			 Times Millennium issue;
		Whereas Saratoga National Historical Park is a significant
			 historic site that preserves and protects cultural resources associated with
			 winning American independence;
		Whereas Saratoga National Historical Park honors those who
			 served their country and the causes for which they made their
			 sacrifices;
		Whereas Saratoga National Historical Park educates the
			 public about the sites and events related to the Battles of Saratoga and its
			 legacy, which inspires people throughout the world to this day; and
		Whereas Saratoga National Historical Park combines a
			 scenic and natural sanctuary as well as a richly-monumented landscape
			 significant in the early commemorative movement to build a shared American
			 identity: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the 230th anniversary of the
			 Battles of Saratoga, known as a significant event in American history;
			(2)recognizes that Saratoga National
			 Historical Park is hosting the commemoration of the 230th Anniversary;
			(3)calls upon the President of the United
			 States to issue a proclamation encouraging people of the United States to visit
			 Saratoga National Historical Park on the occasion of the 230th
			 anniversary;
			(4)encourages participation for all Americans
			 to learn how the Battles of Saratoga have left a lasting legacy about our
			 Nation’s beginnings; and
			(5)commends the contributions of those who
			 sacrificed their lives at Saratoga for their belief in creating a free and
			 independent America.
			
